UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): May 21, 2014 (May 19, 2014) On Track Innovations Ltd. (Exact Name of Registrant as Specified in Its Charter) Israel (State or Other Jurisdiction of Incorporation) 000-49877 N/A (Commission File Number) (IRS Employer Identification No.) Z.H.R. Industrial Zone, P.O. Box 32, Rosh-Pina, Israel (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On May 19, 2014, On Track Innovations Ltd. (the “Company”) held its Extraordinary General Meeting of Shareholders (the “Meeting”). Of the 33,148,367total shares of common stock of the Company that were issued and outstanding on April 10, 2014, the record date for the Meeting, 10,695,856shares, constituting 32.27% of the total outstanding shares, were represented in person or by proxy at the Meeting. Hence, no legal quorum existed to hold the Meeting according to the Company’s articles of association, and the Meeting was dissolved and stands adjourned to the same day of the following week, Monday, May 26, 2014, at the same time, 17:00 IST (10:00 A.M. EST) and same place, at the Company’s offices at ZHR Industrial Zone, Rosh Pina, Israel. If at such adjourned meeting a quorum is not present within half an hour from the time appointed for holding the adjourned meeting, the shareholders then present at such adjourned meeting shall nevertheless constitute a quorum. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. On Track Innovations Ltd. Date: May 21,2014 By: /s/Ofer Tziperman Name: Ofer Tziperman Title: Chief Executive Officer
